Contrary to the father’s contention, there is no evidence that the Supreme Court was biased against him and deprived him of a fair hearing (see Matter of Richardson v Richardson, 80 AD3d 32, 44 [2010]; Matter of Jeannie B. v Roger D., 33 AD3d 994 [2006]). Moreover, the record supports the Supreme Court’s determination that the mother did not violate the prior order of visitation (see Matter of Sinnott-Turner v Kolba, 60 AD3d 774 [2009]; Matter of Perez v Sepulveda, 54 AD3d 347 [2008]). Mastro, J.P., Chambers, Austin and Cohen, JJ., concur.